
	

113 HRES 519 IH: Supporting the goals and ideals of Professional Social Work Month and World Social Work Day.
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 519
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Ms. Lee of California (for herself, Ms. McCollum, Mr. Gutiérrez, Mr. McGovern, Mr. Bishop of Georgia, Mr. Ellison, Ms. Norton, Ms. Moore, Mr. Hinojosa, Ms. Brown of Florida, Ms. Roybal-Allard, Mr. Loebsack, Mr. Holt, Ms. Clarke of New York, Mr. Levin, Mr. Grijalva, Ms. Bordallo, Ms. Jackson Lee, Mr. Honda, Mr. Rush, Mrs. Carolyn B. Maloney of New York, Ms. Titus, Mr. Rangel, Mr. Lewis, Ms. Bass, Mr. Barber, and Mrs. Christensen) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Supporting the goals and ideals of Professional Social Work Month and World Social Work Day.
	
	
		Whereas the primary mission of the social work profession is to enhance human well-being and help
			 meet the basic needs of all people, especially the most vulnerable in
			 society;
		Whereas social work pioneers helped lead the Nation’s struggle for social justice;
		Whereas social workers know that poverty and trauma can create lifelong social and economic
			 disadvantages;
		Whereas social workers know that discrimination of any kind limits human potential and must be
			 eliminated;
		Whereas social workers stand up for individuals and support diverse families in every community;
		Whereas social workers help people in every stage of life function better in their environments,
			 improve their relationships with others, and solve personal and family
			 problems;
		Whereas all children have the right to safe environments and quality education;
		Whereas dignity and care giving for older adults help define a Nation’s character;
		Whereas veterans and their families need community support to ensure successful transitions after
			 service;
		Whereas access to mental health treatment and health care services saves millions of lives;
		Whereas social workers are change agents who put the ideals of citizenship into action every day;
		Whereas social workers believe in shared prosperity and opportunity for everyone;
		Whereas social work research and advocacy turn community needs into national priorities;
		Whereas social workers celebrate the courage, hope, and strength of the human spirit throughout
			 their careers; and
		Whereas March is recognized as Professional Social Work Month and World Social Work Day is
			 recognized on March 18, 2014: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of Professional Social Work Month and World Social Work Day;
			(2)acknowledges the diligent efforts of individuals and groups who promote the importance of social
			 work and observe Professional Social Work Month and World Social Work Day;
			(3)encourages individuals to engage in appropriate ceremonies and activities to promote further
			 awareness of the life-changing role that social workers play; and
			(4)recognizes with gratitude the contributions of the millions of caring individuals who have chosen
			 to serve their communities through social work.
			
